Citation Nr: 1141739	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adult attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to an evaluation in excess of 10 percent for right knee disability, s/p arthroscopy and meniscectomy.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a cardiovascular condition, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for the impact of use of Hydrocodone on daily activities.

11.  Entitlement to an evaluation in excess of 10 percent for residuals of a fractured sternum, to include consideration of painful inspiration.  

12.  Entitlement to an evaluation in excess of 10 percent for residuals of an L1 compression fracture.

13.  Entitlement to a compensable evaluation for residuals of a fracture of the left middle finger.

14.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

15.  Entitlement to service connection for a cervical spine disability with neurological impairment.

16.  Entitlement to service connection for residuals of a traumatic brain injury, claimed as headaches, seizures, dizziness, brain damage, blackouts, memory loss, impaired concentration, and myclonus.

17.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

18.  Entitlement to service connection for pain of multiple joints as due to undiagnosed illness or traumatic injury, to include the left wrist, left elbow, bilateral hands, left knee, right ankle, right foot, and left foot.

19.  Entitlement to service connection for sciatica.

20.  Entitlement to service connection for a thoracic spine disability.  

21.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

22.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

23.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

24.  Entitlement to service connection for bruxism.

25.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1987 to September 1991 and from June 1992 to September 1992.  He had service in Southwest Asia during his second period of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The issues have been recharacterized as above to better reflect the evidence of record, the Veteran's allegations, and the applicable law.  To the extent possible, the allegations have been grouped to avoid duplicative efforts, inconsistent results, or confusion.  For example, allegations related to head injury are grouped, as are those related to a specific body system which share a common allegation of causation, such as undiagnosed illness.  The allegations related to psychiatric disorders are grouped to reflect that the Veteran, as a lay person, is not competent to distinguish between competing diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for tinnitus was raised by the Veteran in his May 2009 filing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Numerous issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran's representative has asked that no decision be issued until final action could be taken on all claims.  Such request is impractical and in violation of Board and VA adjudicatory policy.



FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was most recently denied in an unappealed May 2007 rating decision which declined to reopen the claim; the underlying decision was based on a finding of no nexus to service.

2.  Evidence received since May 2007 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  Service connection for a bilateral shoulder disability was most recently denied in an unappealed May 1995 rating decision on the grounds that no chronic disability was shown.

4.  Evidence received since May 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

5.  Service connection for a right wrist disability was most recently denied in an unappealed August 2002 rating decision on the grounds that no nexus to service was shown.

6.  Evidence received since August 2002 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

7.  No service-connectable disease or disability related to medications is shown or alleged.



CONCLUSIONS OF LAW

1.  The criteria for reopening of a previously denied claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening of a previously denied claim of service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for reopening of a previously denied claim of service connection for a right wrist disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection of the impact of use of Hydrocodone on daily activities have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the reopening of previously denied claims, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the remaining claim decided here, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in June, July, and September 2009.  A multipart notice suffices so long as the notice affords the claimant understandable information and a meaningful opportunity to participate in the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), identifying the basis for evaluation considerations.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  Necessary VA examinations were conducted and opinions obtained.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings, performed necessary testing, and expressed required opinions with well-reasoned rationales.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This includes any outstanding VA treatment records.  The Veteran's attorney, in February 2011 and August 2011 correspondence, indicated that such records exist.  However, her filings appear to be pure boilerplate.  She includes no argument or findings specific to this case, and her references to needed development in February 2011 are couched in the most general of terms.  In August 2011, she did refer to treatment records at a VA medical center, and stated that all conditions had worsened.  However, there has been no specific report as to how the conditions have worsened; no examples of symptoms or references to disabilities are included.  Further, none of the issues decided here involve evaluation of a disability.  The Board, in light of the boilerplate nature of the pleadings, finds that the bare allegation of worsening is insufficient to establish that there are relevant outstanding records; the evidence of record adequately reflects the current status of the disabilities.  Similarly, no need for updated examination findings is shown.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen previously denied claims of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Psychiatric Disorder

Service connection for a psychiatric disorder, claimed as depression, was initially denied in an August 2004 rating decision.  Service treatment records showed complaints of and treatment for stress and pain in connection with a serious motor vehicle accident and an Article 15 proceeding in 1989.  No chronic condition was diagnosed.  VA treatment records showed treatment for depression and anxiety, but no relationship to military service was shown.

In May 2007, the RO declined to reopen the previously denied claim.  Newly received VA treatment records demonstrated treatment for depression in connection with irritability problems.  He was also diagnosed with obsessive compulsive disorder and ADHD.  However, none of the evidence addressed the possibility of a nexus to service.  The Veteran did not appeal this decision, and the denial became final in May 2008.

Since May 2007, complete SSA records, including three private psychiatric evaluations, have been associated with the claims file.  These reports confirmed the presence of current mental health problems; various diagnoses were provided.  One, Dr. NK, indicate a possible diagnosis of PTSD related to the Veteran's in-service accident.  Other doctors implied that the Veteran's ongoing physical problems may play a role in his current disability.

The private psychiatric evaluations were not created at the time of the prior RO decision; they provide new evidence relevant to the question of whether any current mental health disability is related to military service.  As the cited accident did in fact occur, the reasonable possibility of substantiating the claim is raised.  The evidence received since May 2007 is therefore new and material.

Shoulder Disability

Service connection for a shoulder condition was denied in a May 1995 rating decision on the grounds that no chronic disability was shown.  Service treatment records showed in-service complaints of left shoulder pain in 1992; he failed to report for a VA examination in connection with the claim, though he was examined in connection with other claims.  He reported right side scapular pain.

Since May 1995, extensive VA examination and treatment records have been received, as well as various private records.  The Veteran has repeated his complaints of shoulder pain, and has additionally alleged the existence of a systemic condition manifested by multiple joint pain.  The medical records document complaints of and treatment for shoulder problems.

This evidence, which was not previously considered by agency decision makers and is therefore new, raises the reasonable possibility of substantiating the claim.  The new evidence tends to show a current disability of the shoulders, and therefore addresses the basis for the prior denial.  As new and material evidence has been received, reopening of the previously denied claim is warranted.

Right Wrist Disability

Service connection for a right wrist disability was denied in an August 2002 rating decision on the grounds that no nexus to service was shown.  There were no in service complaints or treatment shown, and no evidence of current disability other than the Veteran's reports of current problems and treatment.

Since August 2002, the Veteran has made a new allegation of a systemic condition involving pain in multiple joints, including the right wrist, based on his service in Southwest Asia during the Persian Gulf War.  He alleged an undiagnosed illness.  While the evidence of his Southwest Asia service was of record at the time of the original decision, the possibility of an undiagnosed illness manifested by joint pain was not considered or alleged in connection with the prior denial.  While an allegation of a new theory of entitlement for a disability does not constitute new and material evidence, Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the raising of a claim for a new disability which may encompass the prior claim may do so.  If the allegation of an undiagnosed illness is substantiated, VA's duty to assist is triggered, and this may require reconsideration of the right wrist claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  On that basis, reopening of the claim of service connection for a right wrist disability is warranted.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorinerual hearing loss, as an organic disease of the nervous system, is a listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hydrocodone

The Veteran has alleged that he has a functional impairment due to the medication he takes for service connected physical disabilities, including his low back.  Specifically, he states that the use of hydrocodone prevents him from engaging in certain activities, such as driving.

He has not alleged any impairment of his physical capabilities.  He has instead cited legal restrictions on his activities; based on the classification of the drug as a narcotic, he maintains that he would be committing a felony by operating a motor vehicle under its influence.  He does not describe any symptomatology caused by the medication.  He has not described any effect on his body or ability which would result in an inability to drive or engage in other activities.  In other words, no disability has been alleged.

Service connection is granted for disabilities resulting from injury or disease.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  A current disability is required for a grant of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be some kind of functional loss shown.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for the impact of use of Hydrocodone on daily activities is not warranted







ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a bilateral shoulder disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a right wrist disability is reopened; to this extent only, the appeal is granted.

Service connection for the impact of use of Hydrocodone on daily activities is denied.


REMAND

With regard to the remaining claims, remand is required for compliance with VA's duty to assist the Veteran in substantiating the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to all claims, the identified ongoing VA treatment records, from August 2010 to the present, should be obtained.  While the pleadings and statements of the Veteran's representative are insufficient to establish clear relevance, a more complete record may be beneficial to the Veteran.

Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

If a medical opinion is requested, a full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Further, each examiner, in describing the symptomatology and manifestations of each condition, regardless of whether currently service connected, must discuss the impact of such on the Veteran's occupational and daily function.  As a claim for entitlement to TDIU is inextricably intertwined with the appeals for increased evaluation and service connection for additional disabilities, findings regarding occupational impairment with regard to each disability are potentially relevant.

Acquired Psychiatric Disorder

The Veteran has alleged a psychiatric disability secondary to service connected disabilities.  As several claims of service connection remain unresolved, the claim is inextricably intertwined with those claims, and the psychiatric allegations may not be fully addressed until the other claims are settled.  

Further, examination is required.  Treatment records reflect a current diagnosis, and there is some indication of a relationship between physical and psychiatric conditions.  The evidence of record does not clearly establish such a link, and a medical opinion is required.  

Finally, a diagnosis of PTSD is possible, and there is a documented stressor event reflected in the record.  A medical opinion clarifying any diagnosis and commenting on a nexus to service is needed.

Joints

With regard to all claims related to the joints, including the shoulders, right knees, wrists, feet, hands, and left elbow, examination is required.  The Veteran has alleged a generalized, systemic joint disease based on his established Southwest Asia service.  Such undiagnosed illness potentially includes complaints of joints also affected by specific injuries.  As there is competent evidence of joint pains and some documented complaints, and a potential nexus via Persian Gulf service, examination is required.

With regard to the right knee, for many years the condition was rated under the criteria of Code 5257, for "other" knee disability manifested as subluxation or instability.  In May 2007, however, the record reflects that the provisions of Code 5260, measuring impairment of flexion, were applied.  For many years prior to this official change, discussions in the rating decisions indicate that the limitation of motion criteria had been applied.  It is unclear exactly what disability is service connected at this time, and which has been appealed to the Board.  Multiple evaluations for distinct manifestations of disability are allowable.  Instability, limited flexion, and limited extension may be rated in various simultaneous combinations.  Further, there was some discussion in prior rating decisions of the provisions of Code 5259, for symptomatic postoperative meniscal injuries, which potentially includes the manifestations of all other Codes.

On remand, VA must re-rate the right knee disability to clearly identify the applied evaluation criteria and service connected disabilities.  The impacts of various protections from reductions in evaluation and severance of service connection must be applied.

Hearing Loss

The Veteran is competent to report current hearing difficulty.  Service records verify the occurrence of a motor vehicle accident serious enough to have caused a head injury.  As the possibility of a nexus between the two exists, an examination with medical opinion is warranted.

It is noted that although the Veteran served with a flight group, he was a security officer, and his normal duties would not have exposed him to excessive noise.  Further, he did not participate in combat and was not exposed to gunfire or explosions.  Noise exposure is not conceded.

Cardiovascular Condition

Current records indicate a diagnosis of and treatment for high blood pressure. The Veteran alleges such, or other cardiovascular problems, are a manifestation of an undiagnosed illness related to his Southwest Asia service.  In light of current findings and established service, examination is required.

Sternum

The Veteran is service connected for residuals of a fractured sternum; he complains of recent onset pain caused by broken wires.  He also reports pain associated with inspiration.  Examination is required to ensure that all current manifestations of a fractured sternum are properly identified and described for rating purposes.

Further, the complained of symptomatology overlaps with the allegations related to a current respiratory disability.  Delineation of the impairments and manifestations of each is required.


Respiratory Disability

Treatment records reflect post-service complaints of, treatment for, and diagnoses of upper respiratory infections.  The Veteran is established to have served in Southwest Asia.  Examination is required in light of the evidence of current disability and a possible nexus to service.

Spine, to include Sciatica

The Veteran alleges worsening of his lumbar spine disability, as well as entitlement to service connection for distinct disabilities of the cervical and thoracic spine segments.

With respect to the low back, the August 2010 examination report is not adequate.  The examiner failed to discuss the presence of any incapacitating episodes, and therefore the examination lacks findings which could potentially support assignment of an increased evaluation.  Further, while the examiner noted radiating pain of the right hip and leg, he did not indicate whether this represented radiculopathy or merely referred pain.  On remand, clarification is required.

Regarding the cervical spine, the Veteran alleges that he injured his cervical spine during his documented in-service motor vehicle accident, when he sustained a head injury.  Alternatively, he reports the neck condition is related to his low back disability.  Examination, with a medical opinion, is required to determine if there is any current disability and if such is related to service.

With regard to the thoracic spine, the Veteran alleges worsening of a pre-existing scoliosis condition.  Examination is required for a determination if there is any such disability currently and if so whether such was aggravated by service.

Left Middle Finger

No examination has been provided to allow proper evaluation of the residuals of a left middle finger fracture.  Such is required; treatment reports lack the findings upon which evaluation is based, to include range of motion testing or x-rays of involved joints.

Head Injury

The Veteran claims service connection for a number of symptoms and disabilities he alleges are related to an in service head injury.  A head injury in service is established; service treatment records document a concussion was sustained during a motor vehicle accident.  He alleges residuals of headaches, seizures, dizziness, brain damage, blackouts, memory loss, impaired concentration, myclonus, and sleep problems.

On remand, examination is required to clearly identify any and all residuals of the in-service head injury, also claimed as a traumatic brain injury (TBI).

Chronic Fatigue,  Irritable Bowel, and Sleep Disorder

The Veteran alleges that he suffers from an undiagnosed illness manifested as chronic fatigue, irritable bowel syndrome, and/or sleep disturbances as a result of his service in Southwest Asia.  Fatigue and gastrointestinal symptoms are reflected in current treatment records, and Persian Gulf service is documented.  Examination is therefore required.

Bruxism

The Veteran competently reports tooth grinding, and the possibility exists that such may be related to an acquired psychiatric disorder.  Examination is therefore required.  Further, resolution of the issue is inextricably intertwined with consideration of service connection for psychiatric disorders.

Skin Conditions

Service treatment records document treatment for various skin complaints, and competent evidence shows current complaints of and treatment for skin problems.  Examination, with a medical opinion, is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Shreveport, Louisiana, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2010 to the present.

2.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be informed that a stressor event, in the form of a serious motor vehicle accident to include head injury, is established.  The examiner must identify all current acquired psychiatric disabilities, and must opine as to whether any such is at least as likely as not caused or aggravated by military service or any service connected disabilities.  With regard to secondary service connection, the examiner must specify all physical disabilities causing or contributing to the psychiatric disability.

ADHD, depression, and PTSD must be specifically discussed.  The examiner should clearly identify symptoms associated with any diagnosed psychiatric disorder, to include bruxism, fatigue, sleep disturbances, memory loss, or cognitive dysfunction.

3.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify each joint involved with the Veteran's complaints of pain.  Any applicable diagnoses for each joint should be clearly identified, and the examiner must opine as to whether any such diagnosis is at least as likely as not caused or aggravated by any disease or injury in service.  The specific injury or disease must be identified.

If no diagnosis can be rendered accounting for complaints of pain, the examiner must clearly so state.  Objective evidence and clinical indications of actual pain should be described.

With respect to the service connected right knee, the examiner must fully describe all manifestations of the service connected disability, to include x-ray changes, instability, or limitations of movement in any plane.

4.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should perform all necessary testing, and must opine as to whether it is at least as likely as not any currently diagnosed hearing loss disability is caused or aggravated by military service.  The examiner must be informed that while a head injury is conceded, excessive noise exposure is not.

5.  Schedule the Veteran for a VA heart examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current cardiovascular dysfunctions or symptoms, and state whether such are related to a currently diagnosed condition.  If so, the examiner must opine as to whether any such diagnosis is at least as likely as not caused or aggravated by service. 

6.  Schedule the Veteran for VA bones and respiratory examinations.  The claims folder must be reviewed in conjunction with the examination.  The examiner(s) should perform any necessary testing, to include pulmonary function tests.  The examiner should describe all respiratory impairments, to include impaired lung function and/or impairment of the chest wall or rib cage.  The examiner should specify whether any identified impairment is due to a service connected fractured sternum.  For any condition diagnosed or symptomatology identified, the examiner should opine as to whether such is at least as likely as not caused or aggravated by service, to include service in Southwest Asia.

7.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe in detail the current status of the service connected low back disability, to include range of motion testing and reporting of incapacitation, if any.  The examiner must clearly state whether there is any sciatica, radiculopathy, or radiating pain related to the low back disability, and describe such.

The examiner must identify all current disabilities of the cervical spine and neck.  The examiner must opine as to whether it is at least as likely as not any diagnosed condition was caused or aggravated by service or a service connected disability.  The role, if any, of the service connected low back disability and the documented motor vehicle accident (with head injury) must be specifically commented on.  

The examiner should identify any separate and distinct disability of the thoracic spine; if disability of this spinal segment is part of the disability of the cervical or lumbar spines, such should be clearly stated.  The examiner must opine as to whether it is at least as likely as not any diagnosed condition was caused or aggravated by service or a service connected disability.  

8.  Schedule the Veteran for a VA hand examination.  All necessary testing, to include x-rays, should be accomplished.  The examiner must describe in detail all residuals of the avulsion fracture of the left middle finger, to include range of motion testing.

9.  Schedule the Veteran for a VA TBI protocol examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must be informed that an in-service head injury/concussion is established.  The examiner should clearly identify and describe all current manifestations of such.  The examiner should also specify which of the alleged manifestations which could potentially result from TBI (listed in the above paragraphs) are not related to an in-service head injury.

10.  Schedule the Veteran for VA chronic fatigue and digestive condition examinations.  The claims folder must be reviewed in conjunction with the examinations.  The examiner(s) must fully describe current symptoms related to fatigue, bowel dysfunction, and sleep apnea, and must opine as to whether any such are related to a currently diagnosed condition.  The examiner must opine as to whether any symptoms or diagnosed conditions are at least as likely as not caused or aggravated by military service.

11.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current chronic skin disorders, and must opine as to whether any such are at least as likely as not related to (caused or aggravated by) service, to include in-service skin problems.

12.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


